Citation Nr: 1626587	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  10-10 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In a December 2014 decision, the Board denied entitlement to TDIU.  The Veteran appealed the December 2014 Board decision to the United States Court of Appeals for Veterans Claims.  In June 2015, the Court granted a Joint Motion for Remand, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.

In November 2015, the Board remanded the claim for additional development.  In light of the association of additional records with the claims file and the submission of the claims file to the Director, Compensation and Pension Services, for extraschedular consideration,  the Board finds that there has been substantial compliance with the prior remand instructions.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file. The Board has an obligation to provide reasons and bases supporting a decision.  However, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what the evidence shows, or fails to show, regarding the claim.  The Veteran should not assume that the Board has overlooked any evidence that is not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated October 2008 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations, and VA and private health records.

The Veteran has received a VA examination addressing his ability to secure and maintain employment.  The examination report indicates that the examiner reviewed the Veteran's claim file, past medical history, recorded his current complaints, conducted appropriate evaluations, and provided an appropriate opinion consistent with the remainder of the evidence of record.  The Board concludes that the examination report is adequate for the purpose of making a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, neither the Veteran nor representative has objected to the adequacy of any of the examinations conducted during the appeal.  Sickels v. Shinseki, 643 F.3d. 1362 (Fed. Cir. 2011) (Board is required to consider issues independently raised by the evidence of record, but Board is entitled to assume competency of VA examiner and adequacy of VA opinion without demonstrating why the medical examiners' reports were competent and sufficiently informed). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

TDIU

The Veteran contends that he is unemployable due to his service-connected disabilities.  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there are two or more service-connected disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

When the percentage requirements are not met, entitlement to benefits may be granted when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b) (2015).  The Board does not have the authority to assign an total disability rating for compensation purposes based on individual unemployability pursuant to 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Substantially gainful employment is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  The term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a) (2014); Moore v. Derwinski, 1 Vet. App. 356 (1991).  A Veteran may be considered unemployable upon termination of employment that occurred because of disability, or in which special consideration was given on account of the disability, when it is satisfactorily shown that the Veteran is unable to secure further employment.  38 C.F.R. § 4.18 (2015).  The determination as to whether TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Advancing age and nonservice-connected disability may not be considered in the determination of whether a Veteran is entitled to TDIU.  38 C.F.R. §§ 3.341(a), 4.19 (2015).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Veteran is service-connected for patellofemoral syndrome of the left knee, rated 10 percent; patellofemoral syndrome of the right knee, rated 10 percent; status post fracture of the right ankle lateral malleolus, rated 10 percent; tinnitus, rated 10 percent; and status post fracture of the right fifth metacarpal, rated 0 percent.  The combined service-connected disability rating is 40 percent.  The Veteran's service-connected disabilities do not meet the percentage rating criteria for consideration of the assignment of TDIU.  38 C.F.R. § 4.16(a) (2015).  

Nonetheless, the Board must consider whether the evidence warrants entitlement to TDIU under the provisions of 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  For a Veteran to prevail on a claim of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b), the record must show some factor that takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In October 2005, Dr. R.H. stated that the Veteran's osteoarthritis prevented him from any type of prolonged work atmosphere because it was difficult for the Veteran to sit or stand for any length of time.  In October 2006, Dr. R.H. stated that the Veteran had significant disability secondary to a non-service-connected back disability, and the Veteran would be able to perform only limited types of employment.  

In a December 2005 decision, the Social Security Administration determined that the Veteran was disabled as of June 22, 2004.  According to the SSA disability decision, the primary diagnosis causing the Veteran's disability was "disorders of the back."  The secondary diagnosis was "osteoarthrosis + allied disorders."  Later in the decision, the following impairments were deemed to be "severe: "  lumbar degenerative disc and degenerative joint disease; bilateral arthritis in the knees; and status post ankle fracture.  It was noted that the Veteran had a high school education and past relevant work as a corrections officer, an industrial valve repairman, and a shipping and receiving clerk in a warehouse.  

In January 2008, Dr. R.H. noted that the Veteran had no complaints and was doing well.  Pain medication helped the pain that the Veteran experienced as a result of arthritis.  In March 2008, Dr. R.H. noted that the Veteran continued to have back pain, but he otherwise had no complaints.  In a private medical record from March 2008, it was observed that the Veteran had "no particular limp," and he was able to climb up and down on the table independently.  The Veteran's range of motion in both knees was unrestricted.  In March 2008, Dr. R.H. stated that the Veteran had significant disability secondary to a non-service-connected back disability, and the Veteran would be unable to maintain any type of job for any period of time due to the non-service-connected disability.  In July 2008, the Veteran had no complaints and was "doing well."  

In September 2008, the Veteran stated that he had to quit working because of his knees and right ankle.  In September 2008, Dr. R.H. declared the Veteran "unable to hold any type of employment" because of the Veteran's "medical condition."  Dr. R.H. stated that the Veteran was unable to sit, stand, or hold objects of any size or weight for any period of time.  In a separate September 2008 statement, Dr. R.H. stated that the Veteran was unable to maintain any type of job for any period of time due to a non-service-connected back disability.  

In October 2008, the Veteran indicated that he last worked as a mechanic in March 2002, and he indicated that he left this job because of his disabilities.  The Veteran stated that he had a high school education, with three years additional training in drafting.  The Veteran stated that he could not stoop because of his knees, he could not walk much because of his ankle, and he was limited in the use of his dominant hand.  In November 2008, however, IVC stated that the Veteran left their employment in March 2001 as a result of his failure to abide by rules and excessive absenteeism.  IVC did not mention the Veteran's disability among the reasons why his employment was ended.

In a September 2009 treatment record, Dr. R.H. noted that the Veteran had full muscle strength and tone.  The Veteran stated that he was doing well and denied having pain or discomfort.  In a November 2009 treatment record, Dr. R.H. noted that the Veteran denied having any pain or discomfort.  The Veteran otherwise stated that he was doing well.

In January 2010, a representative from the Louisiana Workforce Commission (LWC) indicated that there were no jobs available in the Veteran's local area as a result of the Veteran's "limitations and disabilities."  In January 2010, Dr. R.H. stated that the Veteran's chronic pain in the knees, right hand, and right ankle made him unable to hold any type of employment.  In August 2010, a VA examiner found that the Veteran's right hand disability prevented him from engaging in his previous job as a valve mechanic.  Examination of the hands was otherwise normal, and the fingers moved normally.  The Veteran performed all activities of daily living unassisted.  In December 2012, a representative from the LWC indicated that the Veteran's disabilities prevented him from obtaining any type of employment, but drew no distinction between service-connected and nonservice-connected disabilities.  

As requested by the Joint Motion, in November 2015, the Board requested submission for extraschedular consideration to the Director of the Compensation and Pension Service or the Under Secretary for Benefits and the claim was remanded.

In February 2016, the Director of the Compensation and Pension Service reviewed the claims file.  The Director reviewed and commented on the medical evidence of record, to include the prior VA examination reports and the letters from Dr. R.H. and the LWC, and the Veteran's assertions.  The Director noted that the Veteran had not been hospitalized or undergone any surgical procedures due to the bilateral knee, right ankle, or right hand disabilities.  The SSA records were reviewed.  The decision concluded that while the evidence showed that the Veteran would not be able to return to some of his previous work, the objective medical evidence did not show that the Veteran was unable to perform any type of substantial gainful activity due to any the service-connected disabilities.  

The weight of the evidence of record indicates that the Veteran is not unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In making that determination, the Board has noted the opinions of record stating that the Veteran's service-connected disabilities render him unemployable.  The Board, however, places little probative weight on those opinions.  With regard to the opinions of R.H. that the Veteran is unable to work, the Board notes that Dr. R.H.'s clinical records do not support such a finding.  Dr. R.H. noted on a number of occasions that the Veteran did not complain of pain or discomfort, and that the Veteran himself indicated that he was "doing well."  Those clinical findings are inconsistent with a finding that the Veteran is unable to engage in any type of employment, even sedentary employment.  Dr. R.H. never reconciled those clinical findings with his opinions that the Veteran was unemployable, and the Board therefore places little weight on the opinions of Dr. R.H. that the Veteran could not work.  Similarly, the opinions of Dr. R.H. often consider the effects of the Veteran's non-service-connected back disability on his ability to work, which is not a relevant consideration for the purpose of determining the Veteran's eligibility for TDIU.  In fact, on multiple occasions it appears that Dr. R.H. concluded that the Veteran's non-service connected back disability was the predominant reason he could not work.

The Board also assigns little probative weight to the December 2012 opinion of the LWC representative that the Veteran could not work, because that opinion was not otherwise supported by a rationale or other medical evidence consistent with the opinion, but only references the letters of Dr. R.H.  Because that letter is based on evidence which the Board finds has very low probative value, the Board finds that opinion also has very low probative value. 

The Board acknowledges the contentions of the Veteran that he is unable to work due to service-connected disabilities.  Laypersons can attest to factual matters of which they have first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  While the Veteran is competent to report what he perceives through his senses, such as pain, he does not have medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Veteran's descriptions of the physical difficulties caused by the service-connected disabilities are competent and have some probative value.

However, even if the Board were to accept the Veteran's contention that his service-connected conditions preclude him entirely from engaging in physical labor, the evidence of record weighs against a finding that the Veteran is precluded from procuring or maintaining a substantially gainful occupation that is predominantly sedentary in nature.  Furthermore, while the Veteran's work history indicates that he has extensive experience working in physical labor, he also he has some experience relating to sedentary fields of employment.  For example, the record shows that the Veteran has completed three years of training in drafting.  While acknowledging that the Veteran has stated that he has trouble writing due to a service-connected hand disability, the records obtained from the Social Security Administration also specify that the Veteran has prior experience working as a clerk.  While the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability, as evidenced by his 40 percent combined disability rating, the weight of the evidence does not support the contention that the service-connected disabilities alone are of such severity so as to preclude his participation in any form of substantially gainful employment.  

The Board finds that the evidence shows that the Veteran was found unemployable by SSA due to a nonservice-connected back disability.  While he has some limitations due to the service-connected right ankle, right hand, and bilateral knee disabilities, the evidence does not show that those disabilities result in the inability to perform the functions required of sedentary employment.  The evidence shows that the Veteran has had difficulty finding employment.  The Veteran himself has claims that there "are no jobs in the area in which I reside (rural Northeast Louisiana) that I can perform" with the limitations due to his service-connected disabilities.  However, the fact that employment is not locally available does not mean that the Veteran is unable to perform the functions required for sedentary work.

The Board finds that the symptomatology associated with the Veteran's service-connected disabilities is appropriately compensated by the currently-assigned 40 percent combined disability rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  38 C.F.R. §§ 3.321(a), 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015); Moyer v. Derwinski, 2 Vet. App. 289 (1992); Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating itself is recognition that industrial capabilities are impaired).

The Board finds that the preponderance of the evidence is against a finding that TDIU is warranted.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to TDIU is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


